Title: To Benjamin Franklin from John Calder, 28 August 1783
From: Calder, John
To: Franklin, Benjamin


          
            London Aug. 28 1783
          
          Dr. Calder presents his respectful Compts to Dr. Franklin, & begs
            leave to remind him, by favour of his particular friend Mr P. Elmsley, that there was a letter sent, or to be sent to
            the Hotelle D’Espagne for L. G. Melville which has never come to the hands of Dr. C. who
            takes this favourable opportunity to inform Dr. F. that now after his having been for
            many years employed in a most delicate situation all his friends are his friends still,
            & his enemies, such of them as survive, relinquished by their friends, are objects
            of his pity & generous recommendation. If Dr. F. has any letters which he wishes to
            be safely transmitted to any of his many friends here, Dr. C. can assure him that he may
            most entirely confide in the bearer of this.
         
          Addressed: Dr. Franklin / Paris.
          Notation: Calder August 28 1783.
        